DETAILED ACTION
	Claims 1-16 are pending.
Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 12 and 13, the claims recite CF with only three single bond attachments.  It is unclear if there is another bond because carbon cannot bond with only 3 single bond attachments, it must be 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi (JP 11-049877).
	Regarding claims 1 and 6, Higuchi teaches a perfluoropolymer fiber for a fuel cell polymer electrolyte membrane produced by twisting ptfe into a fabric and hot pressing it on a fluorine resin wherein the fabric has a dernier of 10-400 and a density of 5-50 yarns per inch (abstract, par. 10, 20).  
	Higuchi does not teach the weave area density as claimed, but it does teach that at low linear densities the membrane is not reinforced and at high densities the resistance is too high (par. 17-20).  One of ordinary skill in the art would recognize that the area density would have the same considerations as the linear density for a fabric.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the area density of electrolyte membrane of Higuchi to have density of 20 to 95 g/m2 because Higuchi teaches that low density do not reinforce the membrane and high densities increase resistance.
	Regarding claim 3, Higuchi teaches that the density is 5-50 yarns/in. (par. 10, 20).
	Regarding claim 4, Higuchi teaches that the weave may be a plain weave (par. 18).
	Regarding claim 5, Higuchi teaches that the thickness is between 5 and 200 microns (par. 40).
	Regarding claim 7, Higuchi teaches that the weave is formed of slit yarn (abstract).
	Regarding claim 8, Higuchi teaches that the exchange resin may be a sulfonic acid resin (par. 13).
	Regarding claims 9-11, Higuchi teaches that the exchange resin may be CF (OCF2 CFX3 )n O(CF2)m W, wherein W may be sulfonic acid such as SO3H and m is between 1 and 3 (par. 24, formula 3).
	Regarding claim 16, Higuchi teaches that the membrane may be used in electrolysis (par. 44).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above, further in view of Tanuma (US 2015/0270567).
	Regarding claim 2, Higuchi does not teach the ion exchange capacity of the fluororesin.  However, Tanuma teaches that an ion exchange capacity of 0.5-2.0 meq/g of a fluorinated exchange resin is optimal from the view point of conductivity and permeability (par. 90).
	Therefore, it would have been obvious to one of ordinary skill in the art to optimize the ion exchange capacity of Higuchi to 0.5-2.0 meq/g because Tanuma teaches that such a range preferable in terms of conductivity and permeability.

	Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above, further in view of Ji et al. (US 2009/0104476) 
	Regarding claims 14, Higuchi does not teach that the polymer electrolyte membrane is used in a fuel cell with a cathode and anode.  However, Ji teaches that a PEM fuel cell with a cathode catalyst and an anode catalyst may suitable use a perfluoronated sulfonic acid membrane (par. 4).  Therefore, it would have been obvious to one of ordinary skill in the art to use the membrane of Higuchi in a PEM fuel cell because Ji teaches that such a configuration is suitable for that purpose.
	Regarding claim 15, Higuchi teaches that the exchange membrane can used in an electrolysis cell (par. 44).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729